Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 9 and 17 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

In regards to claim 9, line 16 of the claim was amended to recite “to split surface unit power signals from the surface unit data signals”. Even though there is nothing wrong with the limitation, it is clear, based on the claim as a whole, that the limitation of “surface unit power signals” is referring to the previously defined “power signals”. Therefore, the examiner recommends to amend line 16 in the following way in order to make the claim language clearer: “to split the power signals from the surface unit data signals”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5, 9, 11-12 and 15-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In regards to claim 5, the claim recites in line 2 “to wirelessly transceive the tool data signals with the downhole tool”. The word “transceive” in the limitation means that the downhole tool transmits and receives tool data signals. The applicant’s specification only recites that the tool can transmit tool data signals. The applicant’s specification does not recite that the tool can receive the tool data signals. It is unclear how the tool can receive the data signals that were transmitted by the tool. Therefore, the limitation in line 2 constitutes new matter and the claim fails to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution: “to wirelessly transmit the tool data signals with the downhole tool”.

In regards to claim 9, the claim recites in lines 11-12 “with respect to a combiner filter of the surface read-out unit for combining the power signals and the tool data signals”. The applicant’s specification does not recite that the power signals and the tool data signals are combined. The applicant’s specification only recites that the power signals and the surface unit data signals are combined. Therefore, the limitations of lines 11-12 fail to comply with the written description requirement, and the limitation constitutes new matter. The examiner has interpreted the claim in the following way in order to advance prosecution: “with respect to a combiner filter of the surface read-out unit for combining the power signals and surface unit data signals”.

In regards to claim(s) 11-12 and 15-16, the claim(s) fail to comply with the written description requirement due to its/their dependency on claim 9

In regards to claim 11, the claim recites in lines 2-4 “the second directional coupler being positionable with respect to the second wireless coupler of the surface read-out unit to wirelessly transmit signals, received by the surface read-out unit, to the downhole tool”. The second directional coupler and the second wireless coupler are elements to the surface unit. It is unclear how the couplers of the surface unit can receive signals that are transmitted wirelessly by the surface unit. For this reason, the limitations of lines 2-4 constitute new matter, and the claim fails to comply with the written description requirement. The examiner has interpreted the claim in the following way in order to advance prosecution: “the second directional coupler being positionable with respect to the second wireless coupler of the surface read-out unit to wirelessly transmit signals
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9, 11-12 and 15-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 9, the claim recites in line 16 “from the surface unit data signals”. The word “the” in front of the limitation(s) “surface unit data signals” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. If lines 11-12 are amended as suggested by the examiner above, the indefiniteness issue of line 16 will be solved.
Also, line 17 of the claim recites “received from the surface read-out unit”. The claim defines a surface read-out unit in line 6 and another surface read-out unit in lines 10-11. Therefore, it is unclear if the limitation of line 17 is referring to the limitation defined in line 6 or to the limitation defined in lines 10-11. For this reason, the claim is indefinite. The examiner has interpreted lines 10-11 of the claim in the following way in order to advance prosecution: “to and from a unit transceiver in [[a]] the surface read-out unit”.

In regards to claim(s) 11-12 and 15-16, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 9.

In regards to claims 11-12 and 15, the claims recite in several instances “the surface read-out unit”. Claim 9 defines a surface read-out unit in line 6 and another surface read-out unit in lines 10-11. Therefore, it is unclear if the limitation of line 17 is referring to the limitation defined in line 6 of claim 9 or to the limitation defined in lines 10-11 of claim 9. For this reason, the claim is indefinite. If claim 9 is amended as suggested above, the indefiniteness issue of the claims will be solved.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7-9, 11-12, 15-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (US-2017/0089194) in view of McBride et al. (US-2021/0158121), Shylendra et al (US-9,490,875), Barink et al. (US-7,366,465) and Ozaki et al. (US-8,682,261).

In regards to claim 1, Donderici teaches a system comprising a downhole tool for a wellbore operation and including a first wireless coupler and a downhole tool transceiver [fig. 2 elements 102 (downhole tool for a wellbore operation) and 114 (transceiver), par. 0009 L. 1-3 (downhole tool), par. 0015 L. 1-3 and L. 6-10 (first wireless coupler)]. Furthermore, Donderici teaches that the system comprises a surface read-out unit to wirelessly transmit surface unit data signals and to wirelessly receive tool data signals from the downhole tool [fig. 1 element 116 (surface read-out unit), par. 0013 L. 12-15 and L. 25-30 (transmit/receive data signals), par. 0016 L. 1-4 (surface read-out unit)]. Also, Donderici teaches that the surface read-out unit includes a second wireless coupler for routing the surface unit data signals to the first wireless coupler of the downhole tool and unit transceiver [par. 0016 L. 1-4]. 
Donderici teaches that tool’s first wireless coupler and its electronic components are powered by a power source [par. 0013 L. 11-12]. However, Donderici does not teach that the power is received wirelessly. Donderici also does not teach that the tool comprises a first directional coupler, a splitter and power conversion circuitry and that the read-out unit comprises a second directional coupler, a combiner filter and a power supply.  
On the other hand, McBride teaches that a device, in communication with a read-out unit, can comprise a power conversion circuitry for using power signals, received from the read-out unit, to provide power to the device [par. 0031 L. 5-9]. Also, McBride teaches that the read-out unit in wireless communication with the device can wirelessly transmit the power signals and unit data signals to the device in order to provide power and data to the device [par. 0030 L. 1-4 and L. 7-10, par. 0031 L. 1-5, par. 0035 L. 1-5]. McBride teaches that the second wireless coupler routes the power signals and the unit data signals to a wireless coupler of the device [fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7]. McBride further teaches that the read-out unit comprises a combiner filter for combing the power signals and the unit data signals [fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7]. Since the read-out unit provides power wirelessly to the device, it is inherent that the read-out unit comprises a power supply for providing the power signals to the power conversion circuitry.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use McBride’s teachings of transferring power from the read-out unit in addition to data in the system taught by Donderici because it will permit the downhole tool to transmit the data even when no power source is available at the tool.
The combination of Donderici and McBride teaches that the tool can receive power wirelessly from the read-out unit [see McBride par. 0031 L. 5-11]. However, the combination does not teach that the tool has a splitter filter in order to receive the power signals using the first wireless coupler.
On the other hand, Shylendra teaches that Shylendra teaches that a device receiving power signals and data signals can comprise a splitter filter for separating power signals from unit data signals received from a read-out unit in order to use the first wireless coupler for receiving power and data signals [fig. 6 element 603, fig. 7A elements 720, 730 and 750, col. 9 L. 38-44]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shylendra’s teachings of using a single coupler to transceive data signals and receive the power signals in the system taught by the combination because it will permit to reduce the cost of the system as a result of using a single coupler to perform a plurality of functions [see Shylendra col. 1 L. 30-34].
The combination of Donderici, McBride and Shylendra teaches that the tool has the first transceiver and the surface read-out unit has the unit transceiver [see Donderici fig. 2 elements 114 and 118, par. 0015 L. 5-9, par. 0016 L. 1-4]. However, the combination does not teach that the tool comprises first directional coupler and the surface read-out unit comprises a second directional coupler.
On the other hand, Barink teaches that a transceiver can be coupled to a directional coupler in order to transmit/receive data signals using a single antenna and to route received data signals to the receiver part of the transceiver and to route data signals to be transmitted from the transmitter part of the transceiver to a wireless coupler [fig. 1 element 18, col. 2 L. 4-12 and L. 21-31].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Barink’s teachings of coupling a directional coupler to the transceiver in the transceiver of the tool and the transceiver of the read-out unit taught by the combination because it will permit the tool and the read-out unit to transmit/receive data signals using a single antenna.
The combination of Donderici, McBride, Shylendra and Barink teaches that the tool has the first transceiver and the surface read-out unit has the unit transceiver [see Donderici fig. 2 elements 114 and 118, par. 0015 L. 5-9, par. 0016 L. 1-4]. The combination also teaches that a directional coupler can be coupled to the transceivers to route data signals from to and from the transceivers. This teaching means that the downhole tool comprises a first directional coupler to route data signals to and from the downhole tool transceiver and the surface read-out unit comprises a second directional coupler for routing data signals to and from the unit transceiver in order the tool and the read-out unit can transmit/received data signals using a single antenna. This teaching also means that the downhole tool transceiver provides tool data signals to the first directional coupler and the unit transceiver transmits the surface unit data signals to the second directional coupler. 
The combination of Donderici, McBride, Shylendra and Barink teaches that the read-out unit comprises a combiner filter for combing the power signals and the unit data signals [see McBride fig. 5, par. 0053 L. 1-4, par. 0054 L. 2-7] and a second directional coupler [see Baring fig. 1]. However, the combination does not teach how the combiner filter is implemented when a directional coupler is present.
On the other hand, Ozaki teaches when a directional coupler and a filter are present in a device, the directional coupler is connected between the transceiver and the filter and the filter is connected to the wireless coupler [fig. 9 elements 432 (filter), 436 (coupler) and 460 (transceiver)]. This teaching means that when Ozaki’s teachings are applied in the read-out unit taught by the combination comprising a unit transceiver, a second directional coupler and a combiner filter, the combiner filter will combine power signals and the surface unit data signals from the second directional coupler.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ozaki’s teachings of placing the directional coupler between the transceiver and the filter in the surface read-out unit taught by the combination because it will permit the read-out unit transmit unit data signals and power signals using a single antenna.

In regards to claim 2, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as applied in claim 1 above, further teaches that the tool comprises a splitter filter, a first directional coupler and a first wireless coupler [see Shylendra fig. 6 elements 620 and 603, fig. 7A elements 720, 730 and 750, see Barink fig. 1] and that the read-out unit comprises a second wireless coupler, a combiner filter and a second directional coupler [see McBride fig. 5, see Barink fig. 1]. Also, the combination teaches when a device comprises a wireless coupler, a splitter/combiner filter and a directional coupler, the filter is connected between the directional coupler and the wireless coupler [see Ozaki fig. 9 elements 304, 432 and 436]. This teaching means that when Ozaki’s teachings are applied in the tool, the splitter filter is positioned between the first directional coupler and the first wireless coupler, and when the teachings are applied in the read-out unit, that the combiner filter is positioned between the second directional coupler and the second wireless coupler.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ozaki’s teachings of placing the directional coupler between the transceiver and the filter in the surface read-out unit and the tool taught by the combination because it will permit the read-out unit transmit/receive data signals and transmit power signals using a single antenna, and it will permit the tool to transmit/receive data signals and receive power signals using a single antenna.

In regards to claim 3, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as applied in claim 1 above, further teaches that the directional coupler of device is used to route the signals transmitted/received by the device’s wireless coupler [see Barink fig. 1, col. 2 L. 4-12 and L. 21-31]. This teaching means that tool’s the first wireless coupler is positionable with respect to the tool’s first directional coupler to wirelessly receive signals transmitted by the surface read-out unit, and that the read-out unit’s second wireless coupler is positionable with respect to the read-pout unit’s second directional coupler to wirelessly transmit the unit data signals and the power signals from the surface read-out unit to the downhole tool.

In regards to claim 4, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as applied in claim 1 above, further teaches when the read-out unit uses a single wireless coupler to transmit data and power signals, the read-out unit comprises a combiner filter positioned between (i) the second wireless coupler and (ii) the power supply and the unit transceiver, to combine the power signals and the surface unit data signals for wireless transmission to the downhole tool [see McBride fig. 5, par. 0054 L. 2-10]. The combination teaches further teaches when the first wireless coupler is used to receive power and surface unit data signals, the splitter filter is positioned between (i) the first wireless coupler and (ii) the power conversion circuitry and the tool transceiver, to split the power signals from the surface unit data signals wirelessly received from the surface read-out unit [see Shylendra fig. 6, fig. 7A]. 

In regards to claim 5, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as applied in claim 1 above, further teaches that the directional coupler of a device route the signals transmitted/received by the device’s wireless coupler [see Barink fig. 1, col. 2 L. 4-12 and L. 21-31]. This teaching means that the tool’s first wireless coupler is positionable with respect to the first directional coupler to wirelessly transmit the tool data signals with the downhole tool, and that the second wireless coupler is positionable with respect to the second directional coupler to wirelessly transmit the power signals from the surface read-out unit to the downhole tool. The combination also teaches that the directional coupler of a device is positioned between the device’s wireless coupler and the device’s transceiver [see Barink fig. 1]. This teaching means that the first directional coupler is positioned between the first wireless coupler and the downhole tool transceiver of the downhole tool, and the second directional coupler is positioned between the-second wireless coupler and the unit transceiver of the surface read-out unit.

In regards to claim 7, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as applied in claim 1 above, further teaches that the surface read-out unit and the downhole tool are positioned with respect to each other to provide bi-directional wireless data communication between the surface read-out unit and the downhole tool and to wirelessly transmit the power signals to provide power to the downhole tool from the surface read-out unit [see Donderici fig. 2, par. 0013 L. 12-15 and L. 25-30, par. 0015 L. 5-9,see McBride fig. 2]. This teaching means that all the electronic components of the surface read-out unit and the downhole tool including the first directional coupler, the second directional coupler, the first wireless coupler, and the second wireless coupler are positionable with respect to each other to provide bi-directional wireless data communication between the surface read-out unit and the downhole tool and to wirelessly transmit the power signals to provide power to the downhole tool from the surface read-out unit.  

In regards to claim 8, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as applied in claim 1 above, further teaches that the downhole tool and surface read-out unit each comprises a transceiver to transmit their data signals [see Donderici par. 0013 L. 1-2, par. 0016 L. 1]. Furthermore, the combination teaches that Wi-Fi (wireless Ethernet) can be used to transmit/receive data signals [see Shylendra fig. 5 element 510]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Shylendra’s teachings of using Wi-Fi to transmit/receive the data signals in the system taught by the combination because Wi-Fi provides reliable means of communication.
The combination of Donderici, McBride, Shylendra, Barink and Ozaki teaches that the tool and the read-out unit each comprise a transceiver and that data can be transmitted/received using Wi-Fi [see Donderici par. 0013 L. 1-2, par. 0016 L. 1, see Shylendra fig. 5 element 510]. These teachings mean when Wi-Fi is used to transmit/receive the data signals, the tool’s transceiver will be an Ethernet transceiver, the surface read-out unit’s transceiver will be an Ethernet transceiver, and the surface unit data signals will be Ethernet data signals.  

In regards to claim 9, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as shown in the rejections of claims 1, 4 and 7 above, teaches the system comprising a downhole tool performing the claimed functions and having the claimed electronic components. Therefore, the combination teaches the claimed downhole tool. Also, the combination teaches that the tool data signals include measured data of a downhole environment [see Donderici par. 0012 L. 10-14, par. 0013 L. 12-15].

In regards to claim 11, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as shown in the rejections of claims 1, 3 and 4 above, teaches the claimed limitations.

In regards to claim 12, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as shown in the rejection of claim 4 above, teaches the claimed limitations.

In regards to claim 15, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as shown in the rejection of claim 7 above, teaches the claimed limitations.
In regards to claim 16, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as shown in the rejection of claim 8 above, teaches the claimed limitations.

In regards to claim 17, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as shown in the rejection of claims 1, 7 and 9 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the claimed method.

In regards to claim 19, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 20, the combination of Donderici, McBride, Shylendra, Barink and Ozaki, as shown in the rejection of claim 8 above, teaches the claimed limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685